         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 JASON MEDRANO,
 PLAINTIFF

                                                           Case No. 5:19-cv-549-DAE
         V.

 HON. JAVIER SALAZAR,
 &
 HON. WARREN “KEN” PAXTON,

 DEFENDANTS


                     PLAINTIFF’S SECOND AMENDED COMPLAINT
                                  & JURY DEMAND


                                           Introduction


       This civil action arises from the improper inclusion of Plaintiff into Texas’s gang database, as

that gang designation was broadcast to security personnel of Plaintiff’s then-potential employer on

April 30, 2019 in Bexar County, Texas. This action is brought pursuant to 42 U.S.C. § 1983, 42

U.S.C. § 1988, 28 U.S.C. §2201, and the First and Fourteenth Amendments of the United States

Constitution. Plaintiff seeks declaratory relief that 1) Plaintiff’s inclusion into the TXGANG

database violates his right to Due Process and First Amendment right to associate, 2) the Bexar

County Sheriff’s Office failed to follow Texas Code of Criminal Procedure article 67.202 when

Plaintiff attempted to challenge his inclusion into the gang database, violating Plaintiff’s right to

procedural Due Process, 3) Defendant Sheriff Salazar failed to adequately train his deputies on what

constitutes a criminal street gang and failed to train them on the process to remove people from the
                                                  1
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 2 of 18




gang database, violating Plaintiff’s right to procedural Due Process, 4) Texas Code of Criminal

Procedure article 67.054(b)(2)(C) is unconstitutionally vague and overbroad, and 5) Texas Code of

Criminal Procedure articles 67.202 and 67.203 violate substantive and procedural Due Process.



                                       Jurisdiction and Venue

1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, and §1343. Venue in

this Court is appropriate under 28 U.S.C. §1391(b).



                                              Plaintiff

2.     Plaintiff Jason Medrano (hereinafter “Medrano”) is an adult resident of San Antonio, Bexar

County, Texas.

                                            Defendants

3.     Defendant Javier Salazar is the elected Sheriff of the Bexar County Sheriff’s Office and is

sued in his official capacity. He acted under color of law. He has been served and made an

appearance in this cause. (Doc. #7).

4.     Defendant Warren Paxton (hereinafter “the Attorney General”) is the Attorney General for

Texas. He may be served at 1100 San Jacinto, Austin, Texas 78701, or wherever he may be found.

                                           Introduction

4.     Medrano is not now, nor has he ever been, a member of a criminal street gang. By law

enforcement’s own gold standard motorcycle club experts, Medrano should not be classified as a

member of a criminal street gang. Nevertheless, the Bexar County Sheriff’s Office permitted its

deputy to include Medrano into the TXGANG database, classifying him as a gang member, through
                                                 2
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 3 of 18




the end of the year 2020.

5.     A deputy with the Bexar County Sheriff’s Office improperly input Medrano into the

TXGANG database after a traffic stop in 2015, during which Medrano was wearing a leather vest

indicating membership in the Leathernecks Motorcycle Club. Since then, the sheriff’s office refuses

to remove Medrano from the gang database. The Leathernecks Motorcycle Club is not a criminal

street gang according to standards set by law enforcement experts on motorcycle clubs. The

inclusion of Medrano into the database is defamatory, with several adverse legal consequences,

including but not limited to subjecting Medrano to a Terry pat-down every single time he is stopped

for some minor traffic offense, like speeding, see Arizona v. Johnson, 555 U.S. 323 (2009), as well

as being deprived of his Second Amendment rights pursuant to Texas Penal Code §46.02(a)(2)(C).

                                       Statement of Facts

Medrano Committed a Minor Traffic Infraction & Was Entered into the TXGANG Database

6.     In December of 2015, Medrano was pulled over for a traffic code violation by a Bexar

County Sheriff’s Deputy Luna. Medrano was riding a motorcycle and wearing a vest with patches on

it that said “Leathernecks,” and “Marines,” among other patches.

7.     At that time, Medrano was in the Leathernecks Motorcycle Club, which has a membership of

Veterans that served in the Marines Corps. See www.leathernecksmc.com. Medrano himself was

honorably discharged from the Marines after serving his country in combat in Iraq, for which he was

afforded several commendations and medals. The Leathernecks Motorcycle Club is involved in a

variety of community activities, including charitable works, like Toys for Tots, helping Veterans

Organizations, Disaster Aid and Relief, and other community involvement.

8.     During the 2015 traffic stop, Deputy Luna pulled over both Medrano and another
                                                3
           Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 4 of 18




Leathernecks Motorcycle Club member together. Deputy Luna told Medrano that he was inputting

Medrano into the TXGANG database because of a sticker that was on Medrano’s motorcycle.

Deputy Luna did not input the other Leathernecks Motorcycle Club member into the TXGANG

database during that stop. Both were wearing Leathernecks Motorcycle Club vests with the same

patches.

9.     Medrano attempted to explain to Deputy Luna that the Leathernecks Motorcycle Club was

not a ‘support club’ of any criminal street gangs, was instead a club for Veterans that served in the

Marines, but Deputy Luna persisted that the sticker on Medrano’s motorcycle indicated he was a

gang member.

10.    Medrano attempted to file a complaint against Deputy Luna with the Internal Affairs

Division of the Bexar County Sheriff’s Office. In January of 2016, he was permitted to write a

statement, and representatives of Bexar County Sheriff’s Office IAD indicated that someone would

get back with him.

11.    A few days later, a lieutenant with the sheriff’s office called Medrano on the telephone,

asking if Medrano wanted Deputy Luna to receive a verbal or written warning. Medrano indicated he

preferred written. Medrano has not heard from the sheriff’s office since that January 2016 phone call

regarding the status of that IA complaint. Bexar County Sheriff’s Office did not inform Medrano of

any additional steps he should take regarding his inclusion into the TXGANG database. He was not

informed that he could take any further legal action to force his removal from the database.

Medrano’s Job Application on a Military Base Was Hampered by the TXGANG Database Entry

12.    Medrano is an electrician by trade. He was employed as an electrician in the private sector

for eight years. He made an hourly wage, but he did not have retirement, affordable healthcare
                                                 4
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 5 of 18




benefits, or sick leave. Medrano and his wife have three children that are 18, 17, and 8 years old.

13.    In April of 2019, Medrano heard that Fort Sam Houston, Joint Base San Antonio, in Bexar

County, TX, was hiring electricians. Medrano immediately began the application process for that

job, which would come with retirement, affordable healthcare benefits, sick leave, and vacation time.

Because Medrano was in the Marines, his time in the service would count toward retirement. On

April 22, 2019, Medrano went to a job fair for the position, and he was immediately taken to a

supervisor to discuss the job. Within 20 minutes of being at the job fair, Medrano was interviewed

for the open electrician position. He was then told to come in and have his fingerprints taken for a

background check on April 30, 2019.

14.    Medrano went to the military base on April 30, 2019 to have fingerprints taken. When he

arrived, he stopped at the visitor center which sits immediately outside the locked gate to enter the

base. To get onto the base, one must have a badge to do so, or stop at the visitor center for a visitor

pass. He provided the military and civilian staff in the visitor center his valid Texas identification,

indicating he was there to see HR. When the visitor center personnel ran his information, they

informed Medrano that he could not enter the base because he is in the TXGANG database.

15.    Medrano explained that he was formerly in the Leathernecks Motorcycle Club, he was a

Marine, and he should not be in the TXGANG database because the Leathernecks are not a gang.

They are not “1%ers” but are just a club for Marine Veterans. Medrano has not been in the

Leathernecks Motorcycle Club for at least two years prior to this job application process.

16.    The staff at the visitor center looked up the Leathernecks Motorcycle Club, asked Medrano

some questions, and then gave him a visitor pass to enter the base.

17.    The visitor center staff also told Medrano that he should go to the Texas Department of
                                                  5
           Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 6 of 18




Public Safety to challenge his inclusion in the TXGANG database.

18.       Medrano entered the base, had his fingerprints taken, and was told to return again on May 15,

2019 to do a physical examination.

19.       Medrano returned to the base on May 15, 2019 for his physical and stopped at the visitor

center to check-in and get a visitor pass. Again, the staff there first indicated they could not let him

onto the base because he was in in the TXGANG database, classified as a gang member. Medrano

explained, just as he had on April 30th, and after review, the staff again provided Medrano a visitor

pass. Medrano has since been hired and holds the appropriate security clearance.

20.       Nevertheless, he suffers from legal disabilities as a result of his continued existence in the

TXGANG database. Even though he is otherwise legally allowed to possess a firearm, he cannot

carry a handgun in his vehicle because he has been improperly classified as a gang member by Bexar

County. Texas Penal Code §46.02(a-1)(2)(C) makes it a criminal offense for someone to carry a

handgun in his vehicle if he is a member of a criminal street gang. While Medrano is not a member

of a criminal street gang, law enforcement will view him as one whenever he is stopped for a traffic

offense based on his name being in TXGANG, subjecting him to arrest and charges for exercising

his Second Amendment rights. Further, during any routine traffic stop, he will be immediately seen

as armed and dangerous, and subject to Terry frisks without regard to what he is doing or how he

presents himself because of this improper classification. See Arizona v. Johnson, 555 U.S. 323

(2009).

Medrano Asked to Be Removed from TXGANG – He Was Denied

21.       After his trouble getting on base on April 30, 2019, Medrano contacted the Texas

Department of Public Safety to ask for his removal from the TXGANG database. They sent him to
                                                    6
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 7 of 18




the Bexar County Sheriff’s Office. The Bexar County Sheriff’s Office records section referred

Medrano back to DPS. Then, Medrano tried to contact the Internal Affairs Division of the Bexar

County Sheriff’s Office. Someone there told him that they would take his information and get back

to him. When they did not call him, Medrano contact IA again on May 15, 2019 and was told that

someone from the gang unit said he must wait 5 years for his name to “fall off” the database. He was

not informed of any other legal process he may undertake to have his information removed from the

database.

Leathernecks Are Not Considered a “Gang” by Law Enforcement Experts

22.    Texas courts have admitted testimony of law enforcement that call themselves Outlaw

Motorcycle Gang experts. ATF Agent Doug Pearson is one of those, and he has testified in trials in

Texas on more than one occasion for the State of Texas, never for the defense. He has specifically

testified about the Leathernecks Motorcycle Club, testifying that it is a military group, comprised of

Veterans. So long as the Leathernecks do not wear a “1%er” or support club patch, they are not a

criminal street gang, according to this State’s expert.

23.    Agent Pearson has testified that there are motorcycle clubs that are not involved in criminal

activity. He has testified that motorcycle clubs that call themselves “1%er” clubs are criminal street

gangs. He has also testified that any motorcycle club with a patch on their vests that is round, placed

near the heart, and indicates that the wearer is in a support club is a criminal street gang. This is

called a “heart cookie” patch.

24.    Without a “1%er” patch or a heart cookie patch, Pearson’s expert opinion is that one cannot

assume that a member of any given motorcycle club is a gang member without additional

information on criminal activity. Pearson has testified that there are law-abiding motorcycle clubs,
                                                  7
          Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 8 of 18




and law enforcement cannot assume that a motorcycle club is a criminal street gang unless they are

in a “1%er” club or a support club of a “1%er” club, indicated by the heart cookie patch.

25.     The Leathernecks Motorcycle Club is not a “1%er” club, nor does the club have a heart

cookie patch. The Leathernecks are not a support club for any “1%er” club.

26.     Stated differently: Law enforcement believe that they can judge a book by its cover. They

believe they can conclude that a motorcycle club is a “criminal street gang” based on the patches

worn on vests. If the patches say “1%er” or indicate that the club is a support club for a “1%er” club,

law enforcement believes they can conclude that the wearer of those patches is in a criminal street

gang even if they have no information about criminal activity for that motorcycle club. If we assume

that law enforcement is correct about their patch-interpretation, the Leathernecks Motorcycle Club is

not a criminal street gang by their own law enforcement expert standard.1

27.     Texas Code of Criminal Procedure article 67.051 provides the statutory authority for people

to be identified and compiled into the intelligence database referenced in this complaint as the

TXGANG database. Article 67.054(b)(1) requires that information collected and input into the gang

database must “be relevant to the identification of an organization is that is reasonably suspected of

involvement in criminal activity.” Bexar County Sheriff’s Office has no facts upon which to base a

conclusion that the Leathernecks Motorcycle Club is reasonably suspected of involvement in

criminal activity.

28.     The Bexar County Sheriff’s Office input Medrano into the TXGANG database for no


1
 Counsel disagrees with this methodology and the conclusions. For the purpose of this lawsuit, this information is
provided to show that even among law enforcement experts, Medrano should not be considered a “criminal street
gang member.”

                                                        8
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 9 of 18




legitimate law enforcement reason, as even law enforcement experts on motorcycle clubs, like ATF

Agent Pearson who is a court-recognized expert that only testifies for the State of Texas, would not

conclude that members of the Leathernecks Motorcycle Club are gang members. Texas Penal Code

§71.01(d) provides that “’criminal street gang’ means three or more persons having a common

identifying sign or symbol or an identifiable leadership who continuously or regularly associate in

the commission of criminal activities.” While the Leathernecks Motorcycle Club has three or more

members with a common identifying sign or symbol, it does not continuously or regularly associate

in criminal activities, nor does the Bexar County Sheriff’s Office have any reason to believe that the

Leathernecks continuously or regularly engage in criminal activities.

29.     Medrano’s inclusion in the TXGANG database was done without regard to any law

enforcement standards or intelligence/information. It was done without affording Medrano Due

Process to challenge the inclusion before or after it was made. The Bexar County Sheriff’s Office

failed to inform Medrano of any legal process he could follow to request his removal from the

database.

30.     Further, assuming that Deputy Luna inputted Medrano into the gang database based on a

sticker on his motorcycle, the statutory criteria for putting someone into the gang database requires

more than mere use of words and symbols. Texas Code of Criminal Procedure article

67.054(b)(2)(C) requires that two of the criteria be met before inputting the person. There was not a

second criteria to support Medrano’s inclusion into the database.

31.     Bexar County Sheriff’s Office refusal to remove him from the TXGANG database means

that any time Medrano’s identification is checked by security or law enforcement, he will appear to

be in a criminal street gang, affecting his reputation, right to carry a handgun in his vehicle, right to
                                                   9
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 10 of 18




privacy during traffic stops, ability to get a job, or even get onto a military base when Medrano spent

nine years in the Marines and served his country in combat in Iraq.

Unconstitutionality of Articles 67.054, 67.202 & 67.203

32.     Pursuant to Texas Government Code §402.010(a), the Attorney General of Texas, Mr.

Paxton, was joined in this lawsuit to defend the following constitutional challenge to the statute:

Texas Code of Criminal Procedure sets forth Submission Criteria for law enforcement to use when

determining whether to input someone’s information into the TXGANG database. Tex. Code. Crim.

Proc. Art. 67.054. To input someone into the gang database, law enforcement may use a court

judgment that includes a finding that the person committed the crime as a member of a criminal

street gang, an admission in a judicial proceeding that the person admits to being in a criminal street

gang,2 or any two of the following:

        I.       A self-admission by the individual of criminal street gang membership that is not

                 made during a judicial proceeding, including the use of the Internet or other

                 electronic format or medium to post photographs or other documentation identifying

                 the individual as a member of a criminal street gang;

        II.      an identification of the individual as a criminal street gang member by a reliable

                 informant or other individual;

        III.     a corroborated identification of the individual as a criminal street gang member by an

                 informant or other individual of unknown reliability;

        IV.      evidence that the individual frequents a documented area of a criminal street gang

2
 These first two criteria related to official court proceedings, wherein the person had counsel, the right to
subpoena witnesses, cross-examine witnesses, and other procedural safeguards, are not challenged in this lawsuit.
                                                       10
        Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 11 of 18




               and associates with known criminal street gang members;

       V.      evidence that the individual uses, in more than an incidental manner, criminal street

               gang dress, hand signals, tattoos, or symbols, including expressions of letters,

               numbers, words, or marks, regardless of how or the means by which the symbols are

               displayed, that are associated with a criminal street gang that operates in an area

               frequented by the individual;

       VI.     evidence that the individual has been arrested or taken into custody with known

               criminal street gang members for an offense or conduct consistent with criminal

               street gang activity; among other criteria. Tex. Code Crim. Proc. Art.

               67.054(b)(2)(C)(i)-(vi).

33.    These Submission Criteria allow law enforcement to stigmatize people as criminal street

gang members based on hearsay of informants – both reliable and unreliable. These criteria allow

law enforcement to stigmatize people as gang members based on law enforcement interpretation of

tattoos, symbols, letters, numbers, words, marks, regardless of how they are made.

34.    For Article 67.054(b)(2)(C)(i-viii), law enforcement may stigmatize someone as a gang

member without an official judicial finding or any associated court proceeding. Further, they can

stigmatize without any evidence that the person has been involved in a crime.

35.    While Texas Penal Code §71.01(d) defines a “criminal street gang” as three or more persons

having a common identifying sign or symbol or an identifiable leadership who continuously or

regularly associate in the commission of criminal activities,” the Submission Criteria for being input

into the gang database are much broader than that definition. It allows for people who merely

“associate” with those in a criminal street gang to be input into the database. In other words,
                                                 11
          Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 12 of 18




someone who has never been arrested for any offense, nor has ever been in a gang, may be input into

the gang database because he “associates” with someone that law enforcement has classified as a

member of a criminal street gang. The dictionary defines “associate” as “to keep company with.”3

For example, undersigned counsel has an associational relationship with Medrano, who is in the

gang database. And, counsel attached an exhibit showing the “heart cookie” patch to the original

complaint in this case. Based on association and use of symbols, may counsel be input into the gang

database?

36.      The statute does not allow for any pre-deprivation process before law enforcement inputs the

person into the gang database. Instead, it allows for post-deprivation process, wherein the person

must request that the head of the law enforcement agency review whether reasonable suspicion

exists to believe that the information relating to the Submission Criteria is accurate and that it

complies with the requirement that it must be relevant to the identification of an organization that is

reasonably suspected of involvement in criminal activity. Tex. Code Crim. Proc. Art. 67.202(a)(1-2).

37.      Article 67.202 does not provide the challenger a way of reviewing the reason why he was

input into the database in the first place, nor a way to challenge the veracity of the information. If,

after a secret review of the information, the agency head decides not to remove the person from the

gang database, the agency head is supposed to inform the person in writing of that decision and

inform the challenger of his right to file a petition in the district court for judicial review.

38.      Judicial review, however, is just a more expensive version of the “process” in Article 67.202.

In Article 67.203, the person can file a petition in the district court, incurring the typical filing fee of


3
    Merriam-Webster, Webster’s Ninth New Collegiate Dictionary 110 (1987).

                                                    12
        Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 13 of 18




over $300, so that a judge can secretly review the same material the agency head reviewed, without

disclosing the material to the petitioner. The petitioner is not permitted to call witnesses, cross-

examine the state’s witnesses, or otherwise engage in a meaningful challenge of his inclusion into

the gang database. See Article 67.203(b)-(e). The judge is statutorily barred from disclosing the

information to the petitioner. Without knowing what material the judge is looking at, the petitioner

cannot challenge the veracity of any of the information the judge is reviewing. Note, there is no

requirement in the statute that the material the judge views in camera be sworn, verified, or subject

to penalty for perjury.

39.    Worse, however, the standard of review for the state district court judge is merely

“reasonable suspicion.” Tex. Code Crim. Proc. Art. 67.203(b)(1). To convict someone of the offense

of speeding and assess a few hundred dollars fine, the standard is Beyond a Reasonable Doubt. To

find someone negligent in a car accident and award monetary damages to the injured party, the

standard is a Preponderance of the Evidence. To suspend someone’s driver’s license for 90 days

after they were arrested for DWI, the standard is Probable Cause. The undersigned can find no use of

the “reasonable suspicion” standard to deprive someone of money or any other right or privilege in a

court proceeding, other than the gang database statute with its associated 5-year stigma.

40.    Indeed, Texans receive more procedural protections – evidentiary hearings, cross-

examination, discovery - before their driver’s licenses are suspended after an arrest for driving while

intoxicated than one does before incurring a 5-year stigma of being classified as a gang member. See

Tex. Trans. Code, Chapter 524 – Administrative Suspension of Driver’s License for Failure to Pass

Test for Intoxication.

41.    Article 67.054 gives law enforcement unbridled discretion to input individuals into the gang
                                                  13
         Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 14 of 18




database based on vague criteria that do not require any proof of criminal activity. Articles 67.202

and 67.203 fail to provide Due Process to challenge one’s inclusion into the gang database after it

has been made. The stigma of being in the gang database chills Medrano’s right to associate, affects

his Second Amendment right to carry a handgun in his vehicle, and affects his right to privacy

during traffic stops, supplying automatic reasonable suspicion to frisk him for weapons.

                                           Causes of Action

42.     Plaintiff incorporates by reference all the foregoing paragraphs, and asks that insofar as the

following theories of liability include additional factual allegations, those allegations be taken as

true, and further alleges as follows:

43.     Defendant Sheriff Salazar, the policy maker for the Bexar County Sheriff’s Office, was

deliberately indifferent to the rights of citizens in failing to properly train his deputies as to what is,

and what is not, a criminal street gang for the purposes of the TXGANG database, and this lack of

training caused Plaintiff to be input into TXGANG without any reason to believe he is a member of

a criminal street gang, violating Plaintiff’s right to associate protected by the First Amendment, as

well as his right to substantive and procedural Due Process.

44.     Defendant Sheriff Salazar, the policy maker for the Bexar County Sheriff’s Office, was

deliberately indifferent to the rights of citizens in failing to properly train his deputies as to the two

Submission Criteria requirement under 67.054(b)(2)(C), and this lack of training caused Plaintiff to

be input into TXGANG based on a single criteria from Article 67.054(b)(2)(C)(v) without an

additional criteria to support his inclusion into the database. This violated Plaintiff’s right to

procedural and substantive Due Process and his First Amendment protected right to associate.

45.     Defendant Sheriff Salazar, the policy maker for the Bexar County Sheriff’s Office, was
                                                    14
          Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 15 of 18




deliberately indifferent to the rights of citizens in failing to properly train his deputies as to the legal

process when someone challenges their improper inclusion into the TXGANG database, causing

Plaintiff to remain in the database after notifying Bexar County Sheriff’s Office of its impropriety.

Plaintiff was never notified that the agency head approved his inclusion in the database after he

challenged it in 2016, nor was he notified of his right to judicial review by the Bexar County

Sheriff’s Office. This violated Plaintiff’s right to procedural and substantive Due Process.4

                                                Declaratory Relief

46.      Plaintiff realleges the material facts stated in the preceding paragraphs against Defendant.

Plaintiff seeks a declaration pursuant to 28 U.S.C. §2201 that

         A.       Defendant’s failure to train deprived Plaintiff of Substantive and Procedural Due

                  Process by

                  i.       allowing for Plaintiff’s input into the database when he was not a member of

                           a criminal street gang,

                  ii.      allowing for Plaintiff’s input into the database when he could only arguably

                           have met one of the two required criteria of Article 67.054(b)(2)(C),

                  iii.     allowing for Plaintiff’s input into the database when the information was not

                           relevant to the identification of an organization that is reasonably suspected

                           of involvement in criminal activity,

                  iv.      refusing to remove Plaintiff from the database,

                  v.       failing to inform Plaintiff that an agency head upheld his inclusion in the

4
 When a state gives its citizens a privilege, it may not deprive its citizens of the privilege without Due Process. See
Bell v. Burson, 402 U.S. 535 (1971).
                                                          15
          Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 16 of 18




                           database, and

                  vi.      failing to inform Plaintiff of the availability of judicial review.

         B.       Plaintiff’s previous association with the Leathernecks Motorcycle Club was

                  protected by the right to associate in the First Amendment.

         C.       Chapter 67 of the Texas Code of Criminal Procedure

                  i.       is unconstitutionally vague and overbroad by attaching a 5-year stigma to

                           mere association with someone in a criminal street gang,

                  ii.      is unconstitutionally vague and deprives Texans of Due Process for its use of

                           “association” in Article 67.054(b)(2)(C)(iv) and (v),5

                  iii.     violates the First Amendment by permitting a stigma to attach based on mere

                           association alone without regard to criminal activity, and

                  iii.     deprives those input into Texas’s gang database of Due Process because the

                           post-deprivation process amounts to no process at all.

         D.       Plaintiff’s current status in the gang database violates the First Amendment and Due

                  Process.

                                                     Damages

47.      Plaintiff seeks declaratory relief.

                                            Demand for Jury Trial

48.      Plaintiff respectfully requests a jury trial for any factual disputes.


5
 Plaintiff has a right to be free from arbitrary enforcement of laws that are unconstitutionally vauge, resulting in
enforcement that is imprecise or that involve so many factors that the outcome under the law is unclear or
unenforceable. Cline v. Frink Dairy Co., 274 U.S. 445, 465 (1927).

                                                          16
        Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 17 of 18




                                                Relief

In light of the foregoing, Plaintiff requests Judgment against the Defendant as follows:

  1.   Reasonable costs, expenses, and attorney’s fees pursuant to 42 U.S.C §1988(b), expert fees

          pursuant to 42 U.S.C. §1988(c);

  2.   A declaration that Defendant violated Plaintiff’s Constitutional rights, pursuant to 28 U.S.C.

          §2201;

  3.   A declaration that the statute is unconstitutional, and

  4.   All such other relief to which Plaintiff is entitled.


                                               Respectfully Submitted,
                                               JASON MEDRANO, PLAINTIFF

                                               By:
                                               /s/ Millie L. Thompson
                                               Millie L. Thompson
                                               Texas State Bar Number: 24067974
                                               The Law Office of Millie L. Thompson
                                               1411 West Ave., Ste. 100
                                               Austin, Texas 78701
                                               Telephone: (512) 293-5800
                                               Fax: (512) 682-8721
                                               Email: millieaustinlaw@gmail.com




                                                  17
        Case 5:19-cv-00549-JKP Document 29 Filed 07/02/20 Page 18 of 18




                                       Certificate of Service

I, Millie Thompson, do hereby certify that on this the 2nd day of July 2020, a true and correct copy of
this Plaintiff’s First Amended Complaint was served opposing counsel as follows:

Hon. Joe Gonzales, District Attorney
Bexar County, Texas
Pamela Bell, ADA
101 W. Nueva, 7th Floor
San Antonio, Texas 78205
(210) 335-2170
F (210) 335-2773
Pamela.Bell@bexar.org

                                               /s/ Millie L. Thompson
                                               Millie Thompson, Plaintiff’s Attorney


                                     Certificate of Conference

The parties conferenced with the Court on June 24, 2020, and this amended complaint was ordered
by the Court.

                                               /s/ Millie L. Thompson
                                               Millie Thompson, Plaintiff’s Attorney




                                                  18
